‘.
                                                                               626


7

1           OFFICE   OF THE All-ORNEY    GENERAL    OF TEXAS
b                               AUSTIN




    Honorable J. M. nilllam~
    aounty Auditor
    Tarrant Oounty
    Xort Worth, Texas
    Dear Sir:




                                               equeating      the opinion
                                                   ttere   reads a6 r0li0w8t


                                           haa also been
                                           de relative to
                                            8 In other looal-
                                           nt Oounty Juvenile
                                            expanse be paid

                             get that we are nowfoperating
                             oats this expenbiture~ :?a real-
                             ather an odd request and that
                             y rerused to pa? these olaims,
                            on or ruling that you may give
                          e&ion will be greatly appreolated.”
              Senate Bill No. 44, Aots or the 48th Leglslatuxe
    ResuZar Session, 1943, 18 an aot athe purpose of whloh is b
    ahange the method for handling delinquent ohlldren from the
    Present orimlnal prooedure to guardianship in order to seoure
    ror each ohlld ooming within the dot suoh oare, gUidanOe   and
                                                                  62’i   -




Honorable   J. M. WlLllame, Page 2


oontrol as ~111 serve the ohllb’s welfare and the best in-
terest of the state1 providing for a Juvenile Court ln each
oounty of the state in the County or District Courts elready
eatabllshed) defining oertaln terms) providf!?g for the pro-
aedure in oases or delinquent ohildrenl nunner or hearing1
dispositional  power of Juvenile Courti seleotlon of ouatodlal
agenoyl protidIng ior support of ohlldren oommltted to ous-
&dial agenofj presorlblng that reoords shall be oonildentlal)
permitting physioal and mental examinations of ohlldren upon
order of the oourti presoribing plaoes of detention; oourt
aeseioni oo-operatloni  oontemptl methods of appeal1 saving
Olause; re-enaotlng that partion or Artiole 2329, Revised
Citll Statutes, 1925, dealing with dependent and neglected
ohlldrea; repealing olauee; and deolarlng en emergency, and
effeOtlYe date to be sixty days atter enaotaent.*
            Seotlon 3 of Senate Bill   No,. 44, supra, provides
in partr
                                          .
          No . . The term ‘delinquent ohlld’ meana
     any remale person over the age of ten (10) years
     end under the age or eighteen (16)   ears and any
     male person over the age ot ten (10 3 years and
     under the age of seventeen (17) yearel
          “(a)  who violates any penal law of this
     etate or the grade or relonyt
            ‘(b) or who violates any penal law or this
     state ot the grade of misdemeanor where the punlsh-
     nent prosorlbed for suoh offense may be by oonfine-
     malt in Jail;
          “(0)  or who habltually violates any penal
     law or this state or the grade of misdemeanor where
     the punishment presorlbed ror suoh offense is by
     peouniary rine only1
            “(a) or who habitually riolatea any penal
      ordlnanoe or a political  subdlvislon of this statei
           “(e)   or who habitually tlolates    a oompulsory
      eohool attendanoe law of this state;
                                                               628


Honorable CT.& Wllllama,     Pago 3


          “(i)   or who habitually so deports hlmselr
     as to injure or endanger the morals or health of
     himself or othersi
          “(g)  or who habitually     assoolates   with vi-
     olous and Immoral persona.“~
           Seotlon 11   or said sot provides:
           Whenever any orrloer takes a ohlld into oua-
     todp, he may release said ohlld to a parent, guara-
     Ian, or any other person upon reoelpt of a written
     or oral promise or f3aia person to assume ocfnplete
     responsibility    ror said ohlld and to have him be-
     fore the probation offioer     or the oourt at any time
     then, or subsequently, speolfled by said orfloer.
     II’ not so released, suoh ohlld shall be placed In
     the oustody of a probation otfloer     or other person
     designated by the oourt or be taken lmedlately       to
     the probation department, the oourt, or to the
     plaor or detention designated by the oourt.      The
     oourt may make a general Order UeSlgnatIng suoh
     plaoes of detention whioh may InOlUde private
     foster or boarding homes fork ohlldren, or suoh
     other plaoes of detention which to the oourt seem
     desirable,     The County Oodssionera    Court may pay
     for boarding or foster home oare for suoh ohildren
     to be detained, or all ohlldren aoming within the
     meanlag or this Aot whether prior to, or after the
     ohlld has been adjudged a ‘delinquent ohfld~.”
           Seotlon 24   0r aaid aot protldesr
           *Artloles 1083, 1084, lOS$, 1086, 1088, 1089,
     1090, 1091, 1092, 1093 0r the (lode 0r Criminal Pro-
     oedure, and ArtIole 1087 of the Code ot Criminal
     Pmoedwe as amended Aots 1927, 40th Legislature,
     Chapter 163, Seotlon 1, are hereby repealed.
           “Artlolee 2329 and 2338 or the ~p~~~aclvll
     Statutes   or Texas, 1925, are hereby        .
          RAll laws and parts or laws In oonfllo t hsre-
     with are also repealed.”
Honorable 5. 11. WIlllams,      Page 4


           Seotion     24-A   or da   aot reads as   r0ii0w
            “This Aot shall in no wise alter or aireat
     existing laws with referenoe to dependent or ne-
     gleoted ohlldren as that term is derlned by Arti-
     ole 2330, Revised Clvll Statutea,    1925, and the
     Dlstrlot Court only shall have original jU~lsdlO-
     tion in all prooeedlngs wherein it la sought to
     have a ohlla adjudged to be a dependent or ne-
     gleoted ohlld, and its rlndlngs in suoh oases
     Shall be entered in a book kept for that purpose
     to be known as ‘Juvenile Reoord*.*
            Detailed provision is made by statute     (Title 43,
Yernon*s Annotated Olvil Statutes)     ror prooeedlnga    for the
adjuaioation ma dlsposltlon     0r dependent ana negleoted
children    also adequate provision is made,ror the dleposl-
tlon,:~m&tenanoe    and oustody of ohlldren who are found to
be dependent or negleoted.     Your request,  as we oonatrue it,
does not pertain to dependent or negleoted Ohlldren,         There-
fo?e, this opinion la w be OonstrUed as applying to delin-
quent ahlldren only.
           Tarrant Oounty has a population or 225,521 Inhabib-
!$anta aooordlng to the 1940 Federal Csnsus.
           Artlole     5142b, Vernon’s Annotated Cl~ll        Statutes,
moviaea   in   part;

           “Seotlon 1. That the provisions or this Aot
      shall apply to and arreot auoh oountles only in
      the State of Texas as have, apoording to the last
      preoeding Federal Oensus, a population of not more
      than three hundred and twenty thousand (jZO,OOO)
      inhabitants,  and not less than two huudred and
      twenty thousand (220,000) inhabitants, aooordlcg
      to the last preosdlng or any future Federal Census.
            "Qeo. 2. The Juvenile Board of suah oountlea
      shall be oomposed of the Judges ot the several
      Dlstriot and Criminal Dlstrlot Courts, thereof,
      together with the Oouuty J&s   thereof.
                       The members oonposlng said Juvenile
      Board”f?&%*oounties     on aooount or the additional
      duties hereby imposed in them are eaoh hereby al-
      lowed an aaaitional oompe*sat~on of Seventy-five
                                                                         630

         flonorable 1. M. Williams,   Page 5


              ($75.00) Dollars per month to be paid by the Oom-
              mi~d~nerr* Court in such oounties, and the same
              to be in addltloo to all other’oompensatioii now
              allowed by law to suoh oitloersr
                    *. . . .”
                    It will be noted that the population of Tarrant
         County is auoh, aooordfng to the 1940 Federal Census, as
         comes within the provisions of the foregoing StatUte.
                    Section 11 of Senate Bill No. 44, supra, expressly
         authorizes the Ckmlssioneraf   Court to pay for boarding or
         foster how oare for oertaln ohlldren to be detained, or all
         children oomLng within the meaning of the act whethsr ?rlor
         to, or a+3?r ~the ohfld has been adjudged a delinquent ohlld.
                  ‘: In-answer to your first questlon, you are advised
         that it 1s our opinion that the Commisslonersl’ Court r;lay
         legally pay for boarding or fonter home oare’ for oertaln
         children as are mentioned in the preoedins paragraph, out
         of oounty funds, proolded, of course, suoh expenditure 1s
         made in oompllanoe with the county budget.
                   We have failed to find any statute authorizing the
         peyment of any expense to the members of the oounty Juvenile
         bard relative to plaolng delinquent ohfldren in foster homes
!        *ioh are situated In other localitlee   of the state.  There-
         fore, it is our opinion that the expense inourred by the mem-
         bers of the County Juvenile Board while making trips relative
         tc Plaoing delinquent ohlldren in roster homes oannot be le-
         gally Paid.
                    You state in effeot that the 1943 budget under whloh
         the county la now operating did not allooate the expenditures
         inWired   about.   Under the faots stated and in Viea of the
         *oreeoing statutes, you.:.are advised that it 1s the opinion of
         21s department that the Conmlssloners’ Court of the oounty
             uaauthorlzed to make any expenditures of the funds of the
         cou%,    exoept in striot oomplianoe with the budget, except
         a?Utrgsnop expenditures  in oase of grave publio neoesslty    to
         -et   unusual and unforeseen oondltlons which oould not, iy
         rraSO~ble diligenoe     thought and attention,  have been in-
         tipdsd in the origin&    budget.  Suoh emergenoy expenditures




    1’
                                                                631   -



Honorable J, Id. ~llllams,   Page 6


must bs made in oompllanoe with the proper amendmentto the
budget by the Comlseloner8~ Court.   Whether or not the pay-
ment for boarding or foster hone oare for delfnqlant ohlldren
is a eltuatlon as oan be olasslfled  as a grave pub110 neoesslty
requiring emergenoy expenditures under the budget law so as
to permit the Commlsslonera 1 Court to amend the budget, is a
question of faot primarily to be passed upon by the Commiseion-
era* a0w.
                                        ~Yoors very truly